DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 14 recites “computer program product comprising a computer readable medium having”. The specification does not exactly specify what constitutes a computer readable medium.  “Subject Matter Eligibility of Computer Readable Media” in Official Gazette Notice 1351 OG 212 (February 23, 2010) states: “The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per 
As such, it can interpreted as a “signal” in which a "signal" embodying functional descriptive material is neither a process ("actions"), machine, manufacture nor composition of matter (i.e., tangible "thing") and therefore does not fall within one of the four categories of § 101. Rather "signal" is a form of energy, in the absence of any physical structure or tangible material. Examiner recommends using “non-transitory computer readable medium” to overcome the rejection. Please see, “Subject Matter Eligibility of Computer Readable Media” in Official Gazette Notice 1351 OG 212 (February 23, 2010). Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-5 and 8-15 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Coon et al. (US Pub 2009/0055180).
Regarding claim 1, Coon discloses a voice assistant system configured to receive voice commands and provide instructions to vehicle sub-systems associated with one of a plurality of zones in the vehicle compartment (see abstract), the voice assistant system comprises: at least one audio capturing device for capturing voice 
	Regarding claim 2, Coon discloses wherein only the sub-system in the present zone where the detected user is located is controlled according to the voice command (para 0022-0023).
Regarding claim 3, Coon discloses wherein the vehicle sub-system includes a control unit configured to receive the control signal (para 0022).
Regarding claim 4, Coon discloses wherein the image capturing system includes at least one image capturing device, wherein the control unit is configured to determine the present zone of the user based on image data from the image capturing device (para 0042, para 0027- camera).
Regarding claim 5, Coon discloses comprising the image capturing system (para 0042, para 0027- camera).
Regarding claim 8, Coon discloses wherein the number of zones is at least four (para 0022).
	Regarding claim 9, Coon discloses wherein, based on user input, the control unit is configured to merge two or more zones into one zone (para 0026).

Regarding claim 11, Coon discloses a control unit configured to receive, from an audio capturing device (see abstract), signals indicative of voice commands issued by a user in a vehicle (para 0019, 0022), and to receive input signals indicative of from which zone of a plurality of zones of a vehicle compartment that the voice command originated (para 0022-0023), wherein the control unit is configured to determine the present zone from which the voice command originates and to control a vehicle sub-system in the present zone according to the voice command (para 0022-0023).
Regarding claim 12, Coon wherein the control unit is connectable to an audio capturing device adapted to capture voice commands from a user (see para 0022-0023), and to an image capturing device adapted to capture image data of vehicle occupants, wherein control unit is configured to receive the voice commend signals from the audio capturing device and the input signals from the image capturing device (para 0042, para 0027- camera).
Regarding claims 13, 14, and 15, see rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Coon et al. (US Pub 2009/0055180) in view of Osman et al. (US Pub 2012/0300061).
Regarding claim 6, Coon discloses the image capturing system (para 0042, para 0027- camera).
Coons does not disclose wherein the image capturing system is a driver monitoring system.
	Osman discloses wherein the image capturing system is a driver monitoring system (para 0035, 0039, 0041).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Coons with the teachings of Osman in order to improve the usability and configurability of electronic devices, better user interfaces are needed to take into account the state of the device as well as the user situation in order to produce intuitive, easy-to-use interfaces, which improve interactions between man and machine (Osman, para 0005).
	Regarding claim 7, Osman discloses wherein the driver monitoring system includes a face tracking system configured to track facial motions (para 0035, 0039, 0041).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652